Case 1:19-cv-00861-RGA Document 199 Filed 10/20/20 Page 1 of 2 PageID #: 7812




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 INVENSAS CORPORATION and TESSERA                    )
 ADVANCED TECHNOLOGIES, INC.,                        )
                                                     )
                        Plaintiffs,                  )      C.A. No. 19-cv-861-RGA
                                                     )
        v.                                           )
                                                     )      JURY TRIAL DEMANDED
 NVIDIA CORPORATION,                                 )
                                                     )
                        Defendant.                   )
                                                     )

         STIPULATION OF DISMISSAL OF COUNT IV OF THE COMPLAINT
                            WITH PREJUDICE

       Plaintiffs Invensas Corporation and Tessera Advanced Technologies, Inc. (“Plaintiffs”),

by and through their counsel, and Defendant NVIDIA Corporation (“Defendant”), by and

through its counsel, file this Stipulation of Dismissal of Count IV of the Complaint With

Prejudice, and in support hereof state:

       1.      The parties agree to lift the stay for the sole purpose of filing this stipulation.

       2.      Plaintiffs have determined that they no longer wish to proceed with Count IV of

the Complaint, which asserts infringement of U.S. Patent No. 6,317,333, and wish to dismiss

that count with prejudice.

       3.      Plaintiffs have also determined that they no longer wish to proceed with Count

IV of the proposed amended complaint in their motion to amend (D.I. 150), which was pending

at the time of the stay of this litigation, and wish to withdraw that count with prejudice.

       4.      Defendant does not object to the dismissal of Count IV of the Complaint with

prejudice and the withdrawal of Count IV of the proposed amended complaint with prejudice, as
Case 1:19-cv-00861-RGA Document 199 Filed 10/20/20 Page 2 of 2 PageID #: 7813




Plaintiffs hereby stipulate that they shall not assert infringement of U.S. Patent No. 6,317,333

against any NVIDIA product or against any current and future NVIDIA entity or subsidiary.

       5.        The parties agree that each party will bear its own costs and attorneys’ fees with

regard to any proceedings relating to Count IV of the Complaint.

       WHEREFORE, the parties hereby agree and stipulate that (1) Count IV of the Complaint

be dismissed, with prejudice, each party to bear its own costs and fees, and (2) Plaintiffs shall

not assert infringement of U.S. Patent No. 6,317,333 against any NVIDIA product or against

any current and future NVIDIA entity or subsidiary, including NVIDIA Singapore or NVIDIA

International.



 Dated: October 20, 2020                              Respectfully submitted,

 FARNAN LLP                                           DLA PIPER LLP (US)

 /s/ Brian E. Farnan                                  /s/ Brian A. Biggs
 Brian E. Farnan (Bar No. 4089)                       Brian A. Biggs (DE Bar No. 5591)
 Michael J. Farnan (Bar No. 5165)                     Erin E. Larson (DE Bar No. 6616)
 919 North Market Street, 12th Floor                  1201 North Market Street, Suite 2100
 Wilmington, DE 19801                                 Wilmington, DE 19801-1147
 Telephone:     (302) 777-0300                        Telephone: 302.468.5700
 Facsimile      (302) 777-0301                        Facsimile: 302.394.2341
 bfarnan@farnanlaw.com                                brian.biggs@us.dlapiper.com
 mfarnan@farnanlaw.com                                erin.larson@us.dlapiper.com

 Attorneys for Plaintiffs                             Attorneys for Defendant NVIDIA
                                                      Corporation



       IT IS SO ORDERED.


Date: ___________                              __________________________________
                                               The Honorable Richard G. Andrews




                                                  2
